Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (U.S. 20200151546 A1; Liu).

Regarding claim 1, Liu discloses A system, (Abstract: “computer-implemented method may include generating a three-dimensional (3D) feature map for a digital image using a fully convolutional network (FCN).”) comprising: 
a non-transitory memory; (Fig.1, memory 103) and 
one or more hardware processors (Fig.1, processor 102) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Paragraph 65: “A system comprising: at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor,”)  comprising: 
determining, from an image, (Fig.3, image 301) a plurality of bounding boxes corresponding to a plurality of distinct pieces of content in the image; (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),” ; Paragraph 32: As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”)
determining, for each of the plurality of bounding boxes, (Fig.3, the region bounded by box A, or box B, or box C, etc. on image 301) features comprising at least a location of a corresponding bounding box, a size of the corresponding bounding box, and characteristics of content within the corresponding bounding box; (Paragraph 29: “The FCN 108 may not only identify features of interest in the digital image 123, the FCN may also determine the features' spatial location within the image. This information may be stored in a three-dimensional (3D) feature map 109. The 3D feature map 109 may include the features 110 identified in the digital image 123 and may also include image regions 111 for the identified features indicating the spatial location of each identified feature.”; FIG. 4 and Paragraph 37: “FIG.4, for example, illustrates an end-to-end trainable feed-forward network architecture 400 that includes three modules. The first module is an FCN style feature encoder 402 that generates a 3D feature map 403 to represent the local region features and their spatial layout in the image 401.”)
constructing a graph (Fig.3,region composition graph 302) comprising a plurality of nodes (Fig.3, node 303)  and a plurality of edges (Fig.3, an edge 304) based on the features determined for each of the plurality of bounding boxes, wherein the constructing comprises generating a node for each bounding box in the plurality of bounding boxes (Paragraph 35: “The input image may be represented as a region composition graph 302 in which each node (e.g., 303) represents one region in the image corresponding to one specific spatial position in the feature map output from the FCN.”) and generating an edge between a pair of nodes based on locations of a corresponding pair of bounding boxes; (Paragraph 35: “The region nodes may then be connected by an edge or weighted segment (e.g., 304) weighted by the similarity of their features.”.) 
determining, from the plurality of bounding boxes, a particular bounding box corresponding to a particular content type (Paragraph 33: “The region composition graph 113 (or 302 of FIG. 3) may include multiple nodes 303, where each node represents a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),”)  by providing attributes of the graph as inputs to a graph neural network; (Paragraph 36: “Once the region composition graph 302 has been generated, the graph convolution module 117 of FIG. 1 may perform graph convolution on the graph in which the activation of each local region may be determined by its correlated regions.”) and 
extracting particular content from the particular bounding box. (Paragraph 47: “For instance, the FCN 108 may divide the digital image 123 into various grids and may extract numeric feature representations for each grid .... Within that grid (regardless of size), two or more of the nodes in the various regions of the region composition graph 113 may be connected by a similarity value. This similarity value may be calculated based on the numeric representation vectors that were extracted previously.”)

Regarding claim 2, Liu discloses the constructing the graph further comprises generating, for each node in the graph, at least two edges connecting to two neighboring nodes based on locations of the corresponding bounding boxes in the image. (Fig.3 , a region composition graph 302 and Paragraph 35: “The input image may be represented as a region composition graph 302 in which each node (e.g., 303) represents one region in the image corresponding to one specific spatial position in the feature map output from the FCN. The region nodes may then be connected by an edge or weighted segment (e.g., 304) weighted by the similarity of their features.)

Regarding claim 3, Liu discloses the at least two edges are substantially perpendicular to each other in the graph. (Fig.3, a region composition graph 302 and Fig.4, region composition graph 404, it shows at least two edges are substantially perpendicular to each other in the graph 302)

Regarding claim 6, Liu discloses  determining the features for each of the plurality of bounding boxes comprises determining a size of a corresponding bounding box (Paragraph 7: “ ASPP may model multi-scale information in the digital image, allowing the FCN to recognize an object in the digital image at larger or smaller sizes.”) and a location of the corresponding bounding box within the image.(Paragraph 44: “the FCN, in combination with ASPP and/or graph convolution may be used to analyze the digital image and output a 3D feature map with identified features and the spatial location of those features within the image.”)

Regarding claim 9, Liu discloses A method, (Abstract: “computer-implemented method may include generating a three-dimensional (3D) feature map for a digital image using a fully convolutional network (FCN).”) comprising: 
identifying, by one or more hardware processors (Fig.1 , processor 102), a plurality of characters in an image; (Fig.3, image 301 and Paragraph 32: “ as shown in FIG. 3, features A-F may be identified within digital image 301. The FCN 108 of FIG. 1 may identify these features by analyzing different color changes, patterns, spatial layouts, textures, sub-pixel information, and other properties or characteristics of the digital image to identify the features.”)
dividing, by the one or more hardware processors, the plurality of characters into groups of characters based on characteristics of the plurality of characters; (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),” ; Paragraph 32: As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”)
determining, by the one or more hardware processors (Fig.1 , processor 102), connections between groups of characters based on locations of the groups of characters in the image; (Paragraph 29: “The FCN 108 may not only identify features of interest in the digital image 123, the FCN may also determine the features' spatial location within the image. This information may be stored in a three-dimensional (3D) feature map 109. The 3D feature map 109 may include the features 110 identified in the digital image 123 and may also include image regions 111 for the identified features indicating the spatial location of each identified feature.”; FIG. 4 and Paragraph 37: “FIG.4, for example, illustrates an end-to-end trainable feed-forward network architecture 400 that includes three modules. The first module is an FCN style feature encoder 402 that generates a 3D feature map 403 to represent the local region features and their spatial layout in the image 401.”)
generating, by the one or more hardware processors (Fig.1 , processor 102), a graph based on the groups of characters in the image and the connections between the groups of characters, (Fig.3,region composition graph 302) wherein the generating comprises creating a node (Fig.3, node 303) based on attributes associated with each group in the groups of characters (Paragraph 35: “The input image may be represented as a region composition graph 302 in which each node (e.g., 303) represents one region in the image corresponding to one specific spatial position in the feature map output from the FCN.”) and creating an edge between two nodes based on attributes of a connection between two groups of characters corresponding to the two nodes; (Fig.3, an edge 304 and Paragraph 35: “The region nodes may then be connected by an edge or weighted segment (e.g., 304) weighted by the similarity of their features.”.)
determining, by the one or more hardware processors (Fig.1 , processor 102) based on providing the graph as an input to a graph neural network, (Paragraph 36: “Once the region composition graph 302 has been generated, the graph convolution module 117 of FIG. 1 may perform graph convolution on the graph in which the activation of each local region may be determined by its correlated regions.”) a particular node in the graph corresponding to a particular data type; (Paragraph 33: “The region composition graph 113 (or 302 of FIG. 3) may include multiple nodes 303, where each node represents a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),”)  and 
extracting a particular group of characters corresponding to the particular node from the image. (Paragraph 47: “For instance, the FCN 108 may divide the digital image 123 into various grids and may extract numeric feature representations for each grid .... Within that grid (regardless of size), two or more of the nodes in the various regions of the region composition graph 113 may be connected by a similarity value. This similarity value may be calculated based on the numeric representation vectors that were extracted previously.”)

Regarding claim 15, Liu discloses the claim invention  further comprising: 
obtaining a plurality of images,(Fig.1, digital images 122) wherein each image in the plurality of images comprises content associated with the particular data type; (Paragraph 29: “The feature map generating module 107 may be configured to generate a feature map based on one or more digital images including digital image 123. The digital image 123 may be accessed from a data store 121 that stores multiple different digital images 122. The digital image 123 may be substantially any format, any size, or any type of digital image including a single image or a series of images (e.g., a video).”)
labeling, for each of the plurality of images, ,(Fig.1, digital images 122)  a location of the content associated with the particular data type on a corresponding image; (Fig.3 and Paragraph 32: “As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F), show desirable color harmony and spatial layout, indicating with a high level of confidence that the image should be categorized as a high aesthetics image.”) and 
training the neural network based on the plurality of labeled images. (Fig.3,composition graph 302 ; Paragraph 36: “Once the region composition graph 302 has been generated, the graph convolution module 117 of FIG. 1 may perform graph convolution on the graph in which the activation of each local region may be determined by its correlated regions.” ; Fig.1 and Paragraph 29: “The feature map generating module 107 may be configured to implement a neural network such as a fully convolutional network (FCN) 108 to identify features in the digital image. The FCN 108 may not only identify features of interest in the digital image 123, the FCN may also determine the features' spatial location within the image.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-8, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. 20200151546 A1; Liu), in view of Skaaksrud et al (U.S. 20080173706 A1; Skaaksrud)

Regarding claim 4, Liu discloses the determining the features for each of the plurality of bounding boxes (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),” ; Paragraph 32: As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”).
However, Liu does not disclose comprises determining an alpha-numeric arrangement associated with a text within a corresponding bounding box.
Skaaksrud discloses comprises determining an alpha-numeric arrangement associated with a text within a corresponding bounding box. (Paragraph 154: “the system will apply software-based OCR and/or ICR techniques to captured digital images so as to the recognize the alphanumerical characters which are contained in particular sections of the recognized form Ideally, such OCR and ICR techniques will be based on the science of neural networks that behave like the human brain when processing information Because ICR techniques can handle variations in character shape, the term `intelligent` is combined with `character recognition` to describe handprint recognition.”)
	It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique. 

Regarding claim 5, Liu discloses determining the features for each of the plurality of bounding boxes (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),” ; Paragraph 32: As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”).
However, Liu does not disclose comprises determining at least one of a spacing characteristic or a font characteristic of a text included within a corresponding bounding box. 
Ska discloses comprises determining at least one of a spacing characteristic or a font characteristic of a text included within a corresponding bounding box (Paragraph 154: “(Paragraph 154: “the system will apply software-based OCR and/or ICR techniques to captured digital images so as to the recognize the alphanumerical characters which are contained in particular sections of the recognized form Ideally, such OCR and ICR techniques will be based on the science of neural networks that behave like the human brain when processing information Because ICR techniques can handle variations in character shape, the term `intelligent` is combined with `character recognition` to describe handprint recognition.” ; Fig.10A and Paragraph 222: “a form and character string recognition engine 53 for recognizing forms and alpha-numeric character strings within captured images”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 7, Liu discloses the claim invention except the operations further comprise determining a status of a transaction based on the particular content
Skaaksrud discloses the operations further comprise determining a status of a transaction based on the particular content. (Fig.10B, block F and Paragraph 230: “Block F in FIG. 10B, the courier can use the Web-enabled MICAP system (with its Web-enabled client application or Web browser program running) to review the shipping status information served up from the RDBMS. Such viewing can be initiated by reading a bar-coded shipment tracking number using the bar code reader integrated into the MICAP system”)
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 8, Liu discloses the claim invention except the operations further comprise determining whether the particular content conforms with a set of formatting rules associated with the particular content type, and wherein the determining the status of the transaction is in response to determining that the particular content conforms with the set of formatting rules. 
Skaaksrud discloses the operations further comprise determining whether the particular content conforms with a set of formatting rules associated with the particular content type, (Paragraph 232: “a digital image capture and processing module 72, supported above the shipping document support platform by a support structure 73, for capturing and processing high-resolution/high-quality color digital images 11 of the shipping document 9, automatically recognizing bar-coded shipment tracking numbers 17 in such digital images, and automatically generating compressed digital image files 14 (i) with machine-recognized shipment tracking numbers 17 (and optionally, detailed shipping information encoded within, for example, the EXIF file headers of the JPEG digital image files, and/or (ii) named or titled using such recognized shipment tracking numbers”, it shows that “ automatically recognizing bar-coded and generating compressed digital image files 14 (i) with machine-recognized” is interpreted as “a set of formatting rules associated with the particular content type”.) and wherein the determining the status of the transaction is in response to determining that the particular content conforms with the set of formatting rules. (Fig.10B, block F and Paragraph 230: “Block F in FIG. 10B, the courier can use the Web-enabled MICAP system (with its Web-enabled client application or Web browser program running) to review the shipping status information served up from the RDBMS. Such viewing can be initiated by reading a bar-coded shipment tracking number using the bar code reader integrated into the MICAP system”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 10, Liu discloses the claim invention except the particular label corresponds to a tracking number. 
Skaaksrud discloses the claim invention except the particular label corresponds to a tracking number. (Fig.5A and Paragraph 148: “at Block C in FIG. 5A, the MICAP system is used by the courier/operator to automatically process the captured images of the original shipping document 9 (e.g. shipping manifest or label) and recognize the machine-readable content (e.g. shipper's bar-coded shipment tracking number 17, and optionally, the shipping information) graphically represented in the captured digital image.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 11, Liu discloses the claim invention except further comprising verifying that the particular group of characters satisfies a particular alpha-numerical arrangement corresponding to the particular label.
	Skaaksrud discloses the claim invention except further comprising verifying that the particular group of characters satisfies a particular alpha-numerical arrangement corresponding to the particular label. (Paragraph 155: “the system will apply software-based OCR and/or ICR techniques to captured digital images so as to the recognize the alphanumerical characters which are contained in particular sections of the recognized form. Ideally, such OCR and ICR techniques will be based on the science of neural networks that behave like the human brain when processing information.”); Paragraph 296: “using any machine-readable indicia, dataform, or graphically-encoded form of intelligence, including, but not limited to bar code symbol structures, alphanumeric character recognition strings, handwriting, and diverse dataforms currently known in the art or to be developed in the future.
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 16, Liu discloses  A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (Paragraph 72: “A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device”) comprising: 
receiving an image; (Fig.3, image 301)
determining a plurality of bounding boxes on the image, (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301) wherein each of the plurality of bounding boxes enclose a group of related characters; (Paragraph 32: “ as shown in FIG. 3, features A-F may be identified within digital image 301. The FCN 108 of FIG. 1 may identify these features by analyzing different color changes, patterns, spatial layouts, textures, sub-pixel information, and other properties or characteristics of the digital image to identify the features … the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”) 
determining connections between the bounding boxes based on locations of the bounding boxes within the image; (Paragraph 29: “The FCN 108 may not only identify features of interest in the digital image 123, the FCN may also determine the features' spatial location within the image. This information may be stored in a three-dimensional (3D) feature map 109. The 3D feature map 109 may include the features 110 identified in the digital image 123 and may also include image regions 111 for the identified features indicating the spatial location of each identified feature.”; FIG. 4 and Paragraph 37: “FIG.4, for example, illustrates an end-to-end trainable feed-forward network architecture 400 that includes three modules. The first module is an FCN style feature encoder 402 that generates a 3D feature map 403 to represent the local region features and their spatial layout in the image 401.”)
generating, a graph (Fig.3,region composition graph 302)  based on the bounding boxes and the connections, (Paragraph 33: “The region composition graph 113 (or 302 of FIG. 3) may include multiple nodes 303, where each node represents a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301), as well as various weighted connecting segments 304, where each weighted connecting segment is weighted according to the strength or degree of mutual dependencies between the features of those nodes that are connected by the connecting segment.”)  wherein the generating comprises creating a node (Fig.3, node 303)  based on attributes associated with each bounding box in the image and creating an edge (Fig.3, an edge 304) between two nodes based on attributes of a connection between two corresponding bounding boxes; (Paragraph 35: “The input image may be represented as a region composition graph 302 in which each node (e.g., 303) represents one region in the image corresponding to one specific spatial position in the feature map output from the FCN. The region nodes may then be connected by an edge or weighted segment (e.g., 304) weighted by the similarity of their features.”)
determining, based on feeding the graph as an input to a graph neural network, (Paragraph 36: “Once the region composition graph 302 has been generated, the graph convolution module 117 of FIG. 1 may perform graph convolution on the graph in which the activation of each local region may be determined by its correlated regions.”) a particular node in the graph corresponding to an object; (Paragraph 33: “The region composition graph 113 (or 302 of FIG. 3) may include multiple nodes 303, where each node represents a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),”)  and 
extracting the object from a particular bounding box in the image that corresponds to the particular node. (Paragraph 47: “For instance, the FCN 108 may divide the digital image 123 into various grids and may extract numeric feature representations for each grid .... Within that grid (regardless of size), two or more of the nodes in the various regions of the region composition graph 113 may be connected by a similarity value. This similarity value may be calculated based on the numeric representation vectors that were extracted previously.”)
However, Liu does not disclose receiving an image of a shipping label in association with a purchase transaction;
a particular node in the graph corresponding to a tracking number; and  
extracting the tracking number  from a particular bounding box in the image that corresponds to the particular node.
Skaaksrud discloses receiving an image of a shipping label in association with a purchase transaction. (Paragraph 145: “digitally imaging shipping documents (e.g. manifest, air bills, etc.) at the point of pick-up, and remotely processing such digital images thereof while the shipment is being physically transported to its first scanning point in the network, at which point therein an intelligent NAMR shipping label is quickly generated and applied to the scanned shipment.”)
a particular node in the graph corresponding to a tracking number; (Paragraph 149: “the MICAP system automatically formats the processed image(s) of the original shipping label 9 by encoding the read bar-coded shipper's shipment tracking number 17 (and optionally, machine-recognized shipping information) as a "tag" in the header field of each image file 14 generated, as well as encoding shipment tracking number (e.g. 12345) as the name or title of the image file;” It is noted that “a tracking number” is modified “an object” as corresponding to a particular node in the graph.) and  
extracting the tracking number (Paragraph 149: “the MICAP system automatically formats the processed image(s) of the original shipping label 9 by encoding the read bar-coded shipper's shipment tracking number 17 (and optionally, machine-recognized shipping information) as a "tag" in the header field of each image file 14 generated, as well as encoding shipment tracking number (e.g. 12345) as the name or title of the image file;”)  from a particular bounding box in the image that corresponds to the particular node.
	 
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching “using a tracking number as a node” of Skaaksrud into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving process package information and deliver packages to their destinations, faster and more efficiently by apply image processing technique.

Regarding claim 17, Liu, as modified by Skaaksrud, discloses the claim invention. Liu further discloses the determining the plurality of bounding boxes comprises:
 identifying a plurality of characters in the image; (Fig.3, image 301 and Paragraph 33:  a specified region of the digital image (e.g., the region bounded by box A, or box B, or box C, etc. on image 301),” ; Paragraph 32: As illustrated in FIG. 3, the local regions corresponding to “blue sky” (D), “hot air balloon” (A) and “gorgeous flowers” (B), (E), and (F),”)
analyzing characteristics of the plurality of characters, wherein the characteristics comprises at least one of a location, a font type, a font color, a font size, or a spacing; (Paragraph 29: “The FCN 108 may not only identify features of interest in the digital image 123, the FCN may also determine the features' spatial location within the image. This information may be stored in a three-dimensional (3D) feature map 109. The 3D feature map 109 may include the features 110 identified in the digital image 123 and may also include image regions 111 for the identified features indicating the spatial location of each identified feature.”; FIG. 4 and Paragraph 37: “FIG.4, for example, illustrates an end-to-end trainable feed-forward network architecture 400 that includes three modules. The first module is an FCN style feature encoder 402 that generates a 3D feature map 403 to represent the local region features and their spatial layout in the image 401.”) and 
determining a plurality of groups of adjacent characters, wherein each group in the plurality of groups of adjacent characters include characters having a common characteristic. (Paragraph 47: “For instance, the FCN 108 may divide the digital image 123 into various grids and may extract numeric feature representations for each grid .... Within that grid (regardless of size), two or more of the nodes in the various regions of the region composition graph 113 may be connected by a similarity value. This similarity value may be calculated based on the numeric representation vectors that were extracted previously.”)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. 20200151546 A1; Liu), in view of  Ben Ayed (U.S. 8,905,303 B1)

Regarding claim 12, Liu discloses the claim invention except the image is received in connection with a purchase transaction wherein the method further comprises: 
transmitting a data request to a remote server based on the particular group of characters; receiving shipment data associated with a shipment from the remote server; and 
transmitting the shipment data to a user device associated with a buyer of the purchase transaction.
Ben Ayed discloses the image (Fig.3, image shown in mobile authorization device 12/13) is received in connection with a purchase transaction (User transaction)  (Col 6, line 42-44: a user requests to purchase some goods from a web browser, or a user requests to purchase something from an application.” wherein the method further comprises: 
transmitting a data request to a remote server (Fig.1, mobile authorization device 12/13) based on the particular group of characters ; (Col 6, line 42-44: “The request for authentication can comprise first transaction information such as the name of the goods, quantity, price, merchant, photo of the good, or any other information.”) 
receiving shipment data (shipping information) associated with a shipment from the remote server ((Fig.1, mobile authorization device 12/13); (Col 6, line 44-47: The first application can send a photo of the authorized user to the merchant for authentication. The first application can also send shipping information.”) and 
transmitting the shipment data (shipping information) to a user device associated with a buyer of the purchase transaction. (Col 6, line 20-22: “The user transaction can be determined automatically from the current context. For example, if the user is watching a show, and there is a button or icon to purchase an item, the user can click on that button, and the transaction request will be automatically filled.”)
	It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving
security and convenience of payment technologies using a smart phone in image processing analysis. 

Regarding claim 13, Liu , as modified by Ben Ayed, discloses the claim invention. Ben further discloses  further comprising:  
determining whether the shipment data (shipping information) is consistent with requirements of the purchase transaction(User transaction); (Col 6, line 65-67: “ The transaction information may be presented to the user onboard authentication device 12 to make sure that the user confirms the correct transaction.”) and 
performing an action in association with the purchase transaction in response to determining that the shipment data (shipping information)  is inconsistent with the requirements of the purchase transaction. (User transaction) (Col 7, line  16-20: “The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data.”)
	It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving
security and convenience of payment technologies using a smart phone in image processing analysis.

Regarding claim 14, Liu, as modified Ben Ayed, discloses the claim invention. Ben Ayed further discloses the action comprises at least one of initiating a dispute for the purchase transaction or performing a refund transaction for the purchase transaction. (Col 7, line  16-20: “The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data.”)
	It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into “Identifying Image Aesthetics using Region Composition Graphs” of Liu in order to improving
security and convenience of payment technologies using a smart phone in image processing analysis.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. 20200151546 A1; Liu), in view of  Skaaksrud et al (U.S. 20080173706 A1; Skaaksrud), and in further view of  Ben Ayed (U.S. 8,905,303 B1)

Regarding claim 18, Liu, as modified by Skaaksrud, discloses the claim invention except the operations further comprise: 
transmitting a shipment data request to a remote server based on the extracted tracking number; and receiving, from the remote server, shipment data associated with a shipment related to the purchase transaction.
Ben Ayed discloses transmitting a data request to a remote server (Fig.1, mobile authorization device 12/13) based on the extracted tracking number (scan a bar code) (Col 6, line 12-15: “the on-line terminal 10 can scan the user's authentication device id 12/13 wirelessly using Bluetooth or scan a bar code.”) ; (Col 6, line 42-44: “The request for authentication can comprise first transaction information such as the name of the goods, quantity, price, merchant, photo of the good, or any other information.”)
receiving, from the remote server,(Fig.1, mobile authorization device 12/13);  shipment data (shipping information) associated with a shipment (Col 6, line 44-47: The first application can send a photo of the authorized user to the merchant for authentication. The first application can also send shipping information.”) related to the purchase transaction. (Col 6, line 4-7: “In step 30, a first transaction is initiated onboard on-line terminal 10. For example, a user requests to purchase some goods from a web browser, or a user requests to purchase something from an application,”).
It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into the teaching of Liu and Skaaksrud in order to improving security and convenience of payment technologies using a smart phone in image processing analysis.

Regarding claim 19, Liu, as modified by Skaaksrud and Ben Ayed, discloses the claim invention. Ben Ayed further discloses the operations further comprise: determining a problem with the shipment based on the shipment data; and in response to determining the problem, performing an action to the purchase transaction. (Col 7, line  16-20: “The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data.”)
It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into the teaching of Liu and Skaaksrud in order to improving security and convenience of payment technologies using a smart phone in image processing analysis.

Regarding claim 20, Liu, as modified by Skaaksrud and Ben Ayed, discloses the claim invention. Ben Ayed further discloses the action comprises at least one of initiating a dispute for the purchase transaction or performing a refund transaction for the purchase transaction. (Col 7, line  16-20: “The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate ” Method For Adaptive Wireless Payment” of Ben Ayed into the teaching of Liu and Skaaksrud in order to improving security and convenience of payment technologies using a smart phone in image processing analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vajda et al (U.S. 20190171870 A1), “Optimizations For Dynamic Object Instance Detection, Segmentation, And Structure Mapping”, teaches about machine-learning models and various optimization techniques that enable computing devices with limited system resources (e.g., mobile devices such as smartphones, tablets, and laptops) to recognize objects and features of objects captured in images or videos. It also teaches about a method includes a system accessing an image and generating a feature map using a first neural network. The system identifies a plurality of regions of interest in the feature map. A plurality of regional feature maps may be generated for the plurality of regions of interest, respectively. Using a second neural network, the system may detect at least one regional feature map in the plurality of regional feature maps that corresponds to a person depicted in the image, and generate a target region definition associated with a location of the person using the regional feature map.
Boregowda et al (U.S. 20070058856 A1), “Character Recoginition In Video Data”, teaches about recognizing characters in video data. It also teaches about vision systems that utilize a segmentation-free approach to analyzing characters. Some segmentation-free approaches are based on the recognition of homeomorphic sub-graphs to previously defined prototype graphs of characters. Each sub-graph is analyzed to find a match to a previously defined character prototype. The recognized sub-graph is typically identified as a node in a directed net that compiles different alternatives of interpretation for the characters in the entire graph. A path in the net usually represents a consistent succession of characters.
Nechiporenko et al (U.S. 20120106787 A1), “Apparatus and Methods for Analysing Good Packages”, teaches about an apparatus and method for constructing a data model of a goods package from a series of images, one of the series of images comprising an image of the goods package. It also teaches about analyse a candidate character string read in an OCR process from one of the series of images of the goods package. The apparatus may also analyses a barcode read from an image of a goods package.
Godwin, IV et al (U.S. 20190251402 A1), “Adaptive Neural Network Selection To Extract Particular Results”, teaches about selecting a neural network to extract and identify results of remote sensing data based on given input data and desired results. It also teaches about a method, electronic device and computer readable medium additionally includes performing a second analysis of the received image data by the selected neural network based on the generated metadata to extract information from the received image data. In some embodiments the image data is heterogeneous image data.
	Mack et al (U.S. 20080255863 A1), “Method and Computer Program Product for Providing Paperless Customs Documentation”, teaches about a method and computer program product for providing paperless customs documentation associated with an international parcel shipment. Also, the method comprises storing shipping data associated with a parcel shipment, the shipping data designating a destination country and including invoice data, verifying that the destination country accepts electronic customs documentation, and creating an electronic invoice from the shipping data. In various embodiments, the electronic invoice may be easily accessed, such as being transmitted over a network or stored in an RFID transponder associated with the parcel shipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665